
	
		II
		Calendar No. 800
		110th CONGRESS
		2d Session
		S. 2512
		[Report No. 110–368]
		IN THE SENATE OF THE UNITED STATES
		
			December 18, 2007
			Mr. Cochran (for himself
			 and Mr. Wicker) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			June 16, 2008
			Reported by Mr.
			 Bingaman, with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To establish the Mississippi Delta National Heritage Area
		  in the State of Mississippi, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Mississippi Delta National Heritage
			 Area Act of 2007.
		2.FindingsCongress finds that—
			(1)the historic,
			 cultural, and natural heritage legacies of the Mississippi Delta are—
				(A)nationally
			 significant; and
				(B)in need of greater
			 recognition;
				(2)in the alluvial
			 floodplain that comprises the Mississippi Delta there are a variety of diverse
			 heritage resources that demonstrate—
				(A)the labors and
			 social activities of the earliest citizens of the United States, which are
			 revealed in—
					(i)numerous
			 residential and ceremonial mound sites; and
					(ii)sites significant
			 to the Quapaw, Tunica, Choctaw, and Chickasaw people and other Native
			 Americans;
					(B)the clearing and
			 settlement of 1 of the last wilderness frontiers in the 48 contiguous
			 States;
				(C)the immigration of
			 people of African, Asian, and European descent to the United States;
				(D)the labors and
			 social activities of enslaved Africans who provided the bulk of the early labor
			 force for the development of—
					(i)large-scale
			 plantation agriculture based on cotton, which is 1 of the most important
			 commodities ever produced in the United States; and
					(ii)the birth and
			 subsequent perfection of the art form that is known as the Mississippi
			 Delta Blues;
					(E)the role of the
			 Mississippi River as—
					(i)the architect and
			 sometimes unmerciful tyrant of land; and
					(ii)an important
			 transportation artery throughout the history of the United States;
					(F)the story of the
			 Great Flood of 1927, which was a defining event in the history of the United
			 States;
				(G)the struggles and
			 triumphs of the Civil Rights Movement; and
				(H)the emergence of
			 many local leaders from the Civil Rights Movement;
				(3)the Mississippi
			 Delta is the ancestral home of hundreds of thousands of people of the United
			 States who—
				(A)migrated north,
			 east, and west during the Great Migration seeking employment and freedom and
			 populating the cities of the United States in the process;
				(B)struggled for
			 equal rights and equal opportunities; and
				(C)carried their
			 culture, including their family life, faith, food, lifestyle, and music to the
			 rest of the United States, which transformed the United States in the
			 process;
				(4)the scenic and
			 natural beauty of the alluvial floodplain known as the Yazoo-Mississippi
			 Delta—
				(A)is distinctive and
			 integral to the heritage stories of the region; and
				(B)provides critical
			 habitat for migrating birds passing through the Mississippi Flyway;
				(5)the agricultural
			 heritage of the Delta, especially with regards to the cultivation of cotton,
			 soybeans, rice, and catfish has contributed significantly to the story and
			 economy of the United States;
			(6)many of the
			 greatest leaders of the United States in literature, music, civil rights,
			 politics, culinary arts, poetry, society, and religion have come from the
			 Mississippi Delta;
			(7)the small towns,
			 inns, shops, restaurants, artist’s workshops, blues clubs, churches, landscape,
			 and vernacular architecture make the Mississippi Delta unique;
			(8)the Mississippi
			 Delta is known internationally as the birthplace of the musical form known as
			 the Blues, which provided the basis for much of modern popular
			 music; and
			(9)there is broad
			 support from local governments and other interested individuals for the
			 establishment of the Mississippi Delta National Heritage Area to coordinate and
			 assist in the preservation and interpretation of the resources of the
			 region.
			3.DefinitionsIn this Act:
			(1)BoardThe
			 term Board means the Board of Directors of the coordinating entity
			 established under section 3(b).
			(2)Heritage
			 areaThe term Heritage Area means the Mississippi
			 Delta National Heritage Area established by section 4(a).
			(3)Coordinating
			 entityThe term coordinating entity means the
			 coordinating entity for the Heritage Area designated by section 5(a).
			(4)Management
			 planThe term management plan means the management
			 plan for the Heritage Area developed under section 7.
			(5)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(6)StateThe
			 term State means the State of Mississippi.
			4.Mississippi Delta
			 National Heritage Area
			(a)EstablishmentThere
			 is established in the State the Mississippi Delta National Heritage
			 Area.
			(b)BoundariesThe
			 Heritage Area shall include all counties in the State that contain land located
			 in the alluvial floodplain of the Mississippi Delta, including Bolivar,
			 Carroll, Coahoma, Desoto, Holmes, Humphreys, Issaquena, Leflore, Panola,
			 Quitman, Sharkey, Sunflower, Tallahatchie, Tate, Tunica, Warren, Washington,
			 and Yazoo Counties in the State.
			(c)Map
				(1)In
			 generalAs soon as practicable after the date of enactment of
			 this Act, the Secretary shall prepare a map of the Heritage Area.
				(2)AvailabilityThe
			 map prepared under paragraph (1) shall be on file and available for public
			 inspection in the office of the Director of the National Park Service.
				5.Designation of
			 partnership as coordinating entity
			(a)In
			 generalThe Mississippi Delta National Heritage Area Partnership
			 shall be the coordinating entity for the Heritage Area.
			(b)Board of
			 Directors
				(1)Composition
					(A)In
			 generalThe coordinating entity shall be governed by a Board of
			 Directors composed of 15 members, of whom—
						(i)1 member shall be
			 appointed by Delta State University;
						(ii)1 member shall be
			 appointed by Mississippi Valley State University;
						(iii)1 member shall
			 be appointed by Alcorn State University;
						(iv)1 member shall be
			 appointed by the Delta Foundation;
						(v)1 member shall be
			 appointed by the Smith Robertson Museum;
						(vi)1 member shall be
			 appointed from the Office of the Governor of the State;
						(vii)1 member shall
			 be appointed by Delta Council;
						(viii)1 member shall
			 be appointed from the Mississippi Arts Commission;
						(ix)1 member shall be
			 appointed from the Mississippi Department of Archives and History.
						(x)1 member shall be
			 appointed from the Mississippi Humanities Council; and
						(xi)up to 5
			 additional members shall be appointed for staggered 1– and 2–year terms by
			 County boards in the Heritage Area.
						(B)Residency
			 requirementsAt least 7 members of the Board shall reside in the
			 Heritage Area.
					(2)Officers
					(A)In
			 generalAt the initial meeting of the Board, the members of the
			 Board shall appoint a Chairperson, Vice Chairperson, and
			 Secretary/Treasurer.
					(B)Duties
						(i)ChairpersonThe
			 duties of the Chairperson shall include—
							(I)presiding over
			 meetings of the Board;
							(II)executing
			 documents of the Board; and
							(III)coordinating
			 activities of the Heritage Area with Federal, State, local, and nongovernmental
			 officials.
							(ii)Vice
			 ChairpersonThe Vice Chairperson shall act as Chairperson in the
			 absence or disability of the Chairperson.
						(3)Management
			 authority
					(A)In
			 generalThe Board shall—
						(i)exercise all
			 corporate powers of the coordinating entity;
						(ii)manage the
			 activities and affairs of the coordinating entity; and
						(iii)subject to any
			 limitations in the articles and bylaws of the coordinating entity, this Act,
			 and any other applicable Federal or State law, establish the policies of the
			 coordinating entity.
						(B)StaffThe
			 Board shall have the authority to employ any services and staff that are
			 determined to be necessary by a majority vote of the Board.
					(4)Bylaws
					(A)In
			 generalThe Board may amend or repeal the bylaws of the
			 coordinating entity at any meeting of the Board by a majority vote of the
			 Board.
					(B)NoticeThe
			 Board shall provide notice of any meeting of the Board at which an amendment to
			 the bylaws is to be considered that includes the text or a summary of the
			 proposed amendment.
					(5)MinutesNot
			 later than 60 days after a meeting of the Board, the Board shall distribute the
			 minutes of the meeting among all Board members and the county supervisors in
			 each county within the Heritage Area.
				6.Authorities and
			 duties of coordinating entity
			(a)AuthoritiesFor
			 purposes of developing and implementing the management plan and otherwise
			 carrying out this Act, the coordinating entity may make grants and provide
			 technical assistance to tribal and local governments and other public and
			 private entities.
			(b)DutiesIn
			 carrying out this Act, the coordinating entity shall—
				(1)implement the
			 management plan;
				(2)assist local and
			 tribal governments and nonprofit organizations in—
					(A)establishing and
			 maintaining interpretive exhibits in the Heritage Area;
					(B)developing
			 recreational resources in the Heritage Area;
					(C)increasing public
			 awareness of, and appreciation for, the Heritage Area;
					(D)restoring historic
			 structures that relate to the Heritage Area; and
					(E)carrying out any
			 other activity that the coordinating entity determines to be appropriate to
			 carry out this Act, consistent with the management plan;
					(3)conduct public
			 meetings at least annually regarding the implementation of the management plan;
			 and
				(4)for any fiscal
			 year for which Federal funds are made available for the Heritage Area—
					(A)submit to the
			 Secretary a report that describes, for the fiscal year, the actions of the
			 coordinating entity in carrying out this Act;
					(B)make available to
			 the Secretary for audit all records relating to the expenditure of funds by any
			 matching funds; and
					(C)require, for all
			 agreements authorizing the expenditure of Federal funds by any entity, that the
			 receiving entity make available to the Secretary for audit all records relating
			 to the expenditure of the funds.
					(c)Prohibition of
			 acquisition of real propertyThe coordinating entity shall not
			 use any Federal funds made available under this Act to acquire real property or
			 any interest in real property.
			7.Management
			 plan
			(a)In
			 generalNot later than 3 years after the date of enactment of
			 this Act, the coordinating entity shall develop and submit to the Secretary a
			 management plan for the Heritage Area.
			(b)RequirementsThe
			 management plan shall—
				(1)provide
			 recommendations for the conservation, funding, management, interpretation, and
			 development of the cultural, historical, archaeological, natural, and
			 recreational resources of the Heritage Area;
				(2)identify sources
			 of funding for the Heritage Area;
				(3)include—
					(A)an inventory of
			 the cultural, historical, archeological, natural, and recreational resources of
			 the Heritage Area; and
					(B)an analysis of
			 ways in which Federal, State, tribal, and local programs may best be
			 coordinated to promote the purposes of this Act;
					(4)provide
			 recommendations for educational and interpretive programs to inform the public
			 about the resources of the Heritage Area; and
				(5)involve residents
			 of affected communities and tribal and local governments.
				(c)Failure to
			 submitIf a management plan is not submitted to the Secretary by
			 the date specified in subsection (a), the Secretary shall not provide any
			 additional funding under this Act until a management plan for the Heritage Area
			 is submitted to the Secretary.
			8.Duties and
			 authorities of Federal agencies
			(a)In
			 generalOn the request of the coordinating entity, the Secretary
			 may provide technical and financial assistance to the coordinating entity for
			 use in the development and implementation of the management plan.
			(b)Prohibition of
			 certain requirementsThe Secretary may not, as a condition of the
			 provision of technical or financial assistance under this section, require any
			 recipient of the assistance to impose or modify any land use restriction or
			 zoning ordinance.
			9.EffectNothing in this Act—
			(1)affects or
			 authorizes the coordinating entity to interfere with—
				(A)the right of any
			 person with respect to private property; or
				(B)any local zoning
			 ordinance or land use plan;
				(2)restricts an
			 Indian tribe from protecting cultural or religious sites on tribal land;
			(3)modifies,
			 enlarges, or diminishes the authority of any State, tribal, or local government
			 to regulate any use of land under any other law (including regulations);
			(4)(A)modifies, enlarges, or
			 diminishes the authority of the State to manage fish and wildlife in the
			 Heritage Area, including the regulation of fishing and hunting; or
				(B)authorizes the
			 coordinating entity to assume any authority to manage fish and wildlife in the
			 Heritage Area; or
				(5)diminishes the
			 trust responsibilities or government-to-government obligations of the United
			 States of any federally recognized Indian tribe.
			
	
		1.Short titleThis Act may be cited as the
			 Mississippi Delta National Heritage
			 Area Act of 2008.
		2.DefinitionsIn this Act:
			(1)BoardThe
			 term Board means the Board of Directors of the local coordinating
			 entity.
			(2)Heritage
			 areaThe term Heritage Area means the Mississippi
			 Delta National Heritage Area established by section 3(a).
			(3)Local coordinating
			 entityThe term local coordinating entity means the
			 local coordinating entity for the Heritage Area designated by section
			 3(d)(1).
			(4)Management
			 planThe term management plan means the management
			 plan for the Heritage Area developed under section 5.
			(5)MapThe
			 term map means the map entitled “Mississippi Delta National
			 Heritage Area”, numbered T13/80,000, and dated April 2008.
			(6)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(7)StateThe
			 term State means the State of Mississippi.
			3.Establishment
			(a)EstablishmentThere
			 is established in the State the Mississippi Delta National Heritage
			 Area.
			(b)BoundariesThe
			 Heritage Area shall include all counties in the State that contain land located
			 in the alluvial floodplain of the Mississippi Delta, including Bolivar,
			 Carroll, Coahoma, Desoto, Holmes, Humphreys, Issaquena, Leflore, Panola,
			 Quitman, Sharkey, Sunflower, Tallahatchie, Tate, Tunica, Warren, Washington,
			 and Yazoo Counties in the State, as depicted on the map.
			(c)Availability of
			 mapThe map shall be on file and available for public inspection
			 in the office of the Director of the National Park Service.
			(d)Local coordinating
			 entity
				(1)DesignationThe
			 Mississippi Delta National Heritage Area Partnership shall be the local
			 coordinating entity for the Heritage Area.
				(2)Board of
			 Directors
					(A)Composition
						(i)In
			 generalThe local coordinating entity shall be governed by a
			 Board of Directors composed of 15 members, of whom—
							(I)1 member shall be
			 appointed by Delta State University;
							(II)1 member shall be
			 appointed by Mississippi Valley State University;
							(III)1 member shall be
			 appointed by Alcorn State University;
							(IV)1 member shall be
			 appointed by the Delta Foundation;
							(V)1 member shall be
			 appointed by the Smith Robertson Museum;
							(VI)1 member shall be
			 appointed from the office of the Governor of the State;
							(VII)1 member shall be
			 appointed by Delta Council;
							(VIII)1 member shall be
			 appointed from the Mississippi Arts Commission;
							(IX)1 member shall be
			 appointed from the Mississippi Department of Archives and History.
							(X)1 member shall be
			 appointed from the Mississippi Humanities Council; and
							(XI)up to 5 additional
			 members shall be appointed for staggered 1- and 2-year terms by County boards
			 in the Heritage Area.
							(ii)Residency
			 requirementsAt least 7 members of the Board shall reside in the
			 Heritage Area.
						(B)Officers
						(i)In
			 generalAt the initial meeting of the Board, the members of the
			 Board shall appoint a Chairperson, Vice Chairperson, and
			 Secretary/Treasurer.
						(ii)Duties
							(I)ChairpersonThe
			 duties of the Chairperson shall include—
								(aa)presiding over meetings
			 of the Board;
								(bb)executing documents of
			 the Board; and
								(cc)coordinating activities
			 of the Heritage Area with Federal, State, local, and nongovernmental
			 officials.
								(II)Vice
			 ChairpersonThe Vice Chairperson shall act as Chairperson in the
			 absence or disability of the Chairperson.
							(C)Management
			 authority
						(i)In
			 generalThe Board shall—
							(I)exercise all corporate
			 powers of the local coordinating entity;
							(II)manage the activities
			 and affairs of the local coordinating entity; and
							(III)subject to any
			 limitations in the articles and bylaws of the local coordinating entity, this
			 Act, and any other applicable Federal or State law, establish the policies of
			 the local coordinating entity.
							(ii)StaffThe
			 Board shall have the authority to employ any services and staff that are
			 determined to be necessary by a majority vote of the Board.
						(D)Bylaws
						(i)In
			 generalThe Board may amend or repeal the bylaws of the local
			 coordinating entity at any meeting of the Board by a majority vote of the
			 Board.
						(ii)NoticeThe
			 Board shall provide notice of any meeting of the Board at which an amendment to
			 the bylaws is to be considered that includes the text or a summary of the
			 proposed amendment.
						(E)MinutesNot
			 later than 60 days after a meeting of the Board, the Board shall distribute the
			 minutes of the meeting among all Board members and the county supervisors in
			 each county within the Heritage Area.
					4.Duties and authorities
			 of local coordinating entity
			(a)Duties of the local
			 coordinating entityTo further the purposes of the Heritage Area,
			 the local coordinating entity shall—
				(1)prepare, and submit to
			 the Secretary, in accordance with section 5, a management plan for the Heritage
			 Area;
				(2)assist units of local government, regional
			 planning organizations, and nonprofit organizations in implementing the
			 approved management plan by—
					(A)carrying out programs and
			 projects that recognize, protect, and enhance important resource values within
			 the Heritage Area;
					(B)establishing and
			 maintaining interpretive exhibits and programs within the Heritage Area;
					(C)developing recreational
			 and educational opportunities in the Heritage Area;
					(D)increasing public
			 awareness of, and appreciation for, natural, historic, scenic, and cultural
			 resources of the Heritage Area;
					(E)protecting and restoring
			 historic sites and buildings in the Heritage Area that are consistent with the
			 themes of the Heritage Area;
					(F)ensuring that signs
			 identifying points of public access and sites of interest are posted throughout
			 the Heritage Area; and
					(G)promoting a wide range of
			 partnerships among governments, organizations, and individuals to further the
			 purposes of the Heritage Area;
					(3)consider the interests of diverse units of
			 government, businesses, organizations, and individuals in the Heritage Area in
			 the preparation and implementation of the management plan;
				(4)conduct meetings open to
			 the public at least semiannually regarding the development and implementation
			 of the management plan;
				(5)submit an annual report
			 to the Secretary for each fiscal year for which the local coordinating entity
			 receives Federal funds under this Act specifying—
					(A)the accomplishments of
			 the local coordinating entity;
					(B)the expenses and income
			 of the local coordinating entity;
					(C)the amounts and sources
			 of matching funds;
					(D)the amounts leveraged
			 with Federal funds and sources of the leveraged funds; and
					(E)grants made to any other
			 entities during the fiscal year;
					(6)make available for audit for each fiscal
			 year for which the local coordinating entity receives Federal funds under this
			 Act, all information pertaining to the expenditure of the funds and any
			 matching funds;
				(7)require in all agreements authorizing
			 expenditures of Federal funds by other organizations, that the receiving
			 organizations make available for audit all records and other information
			 pertaining to the expenditure of the funds; and
				(8)encourage, by appropriate means, economic
			 development that is consistent with the purposes of the Heritage Area.
				(b)AuthoritiesThe
			 local coordinating entity may, subject to the prior approval of the Secretary,
			 for the purposes of preparing and implementing the management plan, use Federal
			 funds made available under this Act to—
				(1)make grants to the State, political
			 subdivisions of the State, nonprofit organizations, and other persons;
				(2)enter into cooperative agreements with, or
			 provide technical assistance to, the State, political subdivisions of the
			 State, nonprofit organizations, Federal agencies, and other interested
			 parties;
				(3)hire and compensate
			 staff;
				(4)obtain funds or services
			 from any source, including funds and services provided under any other Federal
			 law or program;
				(5)contract for goods or
			 services; and
				(6)support activities of
			 partners and any other activities that further the purposes of the Heritage
			 Area and are consistent with the approved management plan.
				(c)Prohibition on
			 acquisition of real propertyThe local coordinating entity may
			 not use Federal funds received under this Act to acquire any interest in real
			 property.
			5.Management plan
			(a)In
			 generalNot later than 3 years after the date on which funds are
			 made available to develop the management plan, the local coordinating entity
			 shall submit to the Secretary for approval a proposed management plan for the
			 Heritage Area.
			(b)RequirementsThe
			 management plan for the Heritage Area shall—
				(1)describe comprehensive
			 policies, goals, strategies, and recommendations for telling the story of the
			 heritage of the region and encouraging long-term resource protection,
			 enhancement, interpretation, funding, management, and development of the
			 Heritage Area;
				(2)take into consideration
			 existing State, county, and local plans in the development and implementation
			 of the management plan;
				(3)include a description of
			 actions and commitments that governments, private organizations, and citizens
			 plan to take to protect, enhance, and interpret the cultural, historical,
			 archaeological, natural, and recreational resources of the Heritage
			 Area;
				(4)specify existing and
			 potential sources of funding or economic development strategies to protect,
			 enhance, interpret, fund, manage, and develop the Heritage Area;
				(5)include an inventory of
			 the cultural, historical, archaeological, natural, and recreational resources
			 of the Heritage Area relating to the stories and themes of the region that
			 should be protected, enhanced, managed, or developed;
				(6)recommend policies and
			 strategies for resource management including, the development of
			 intergovernmental and interagency agreements to protect the natural, historic,
			 cultural, educational, scenic, and recreational resources of the Heritage
			 Area;
				(7)describe a program for
			 implementation of the management plan, including—
					(A)performance goals;
					(B)plans for resource
			 protection, enhancement, and interpretation; and
					(C)specific commitments for
			 implementation that have been made by the local coordinating entity or any
			 government, organization, business, or individual;
					(8)include an analysis of,
			 and recommendations for, ways in which Federal, State, tribal, and local
			 programs may best be coordinated (including the role of the National Park
			 Service and other Federal agencies associated with the Heritage Area) to
			 further the purposes of this Act;
				(9)include an interpretive
			 plan for the Heritage Area; and
				(10)include a business plan that—
					(A)describes the role,
			 operation, financing, and functions of the local coordinating entity and of
			 each of the major activities described in the management plan; and
					(B)provides adequate
			 assurances that the local coordinating entity has the partnerships and
			 financial and other resources necessary to implement the management plan for
			 the Heritage Area.
					(c)Termination of
			 fundingIf the management plan is not submitted to the Secretary
			 in accordance with this subsection, the local coordinating entity shall not
			 qualify for additional financial assistance under this Act until the management
			 plan is submitted to, and approved by, the Secretary.
			(d)Approval of management
			 plan
				(1)ReviewNot
			 later than 180 days after the date on which the Secretary receives the
			 management plan, the Secretary shall approve or disapprove the management
			 plan.
				(2)Consultation
			 requiredThe Secretary shall consult with the Governor of the
			 State and any tribal government in which the Heritage Area is located before
			 approving the management plan.
				(3)Criteria for
			 approvalIn determining whether to approve the management plan,
			 the Secretary shall consider whether—
					(A)the local coordinating
			 entity represents the diverse interests of the Heritage Area, including
			 governments, natural and historic resource protection organizations,
			 educational institutions, businesses, community residents, and recreational
			 organizations;
					(B)the local coordinating
			 entity has afforded adequate opportunity for public and governmental
			 involvement (including through workshops and public meetings) in the
			 preparation of the management plan;
					(C)the resource protection
			 and interpretation strategies described in the management plan, if implemented,
			 would adequately protect the cultural, historical, archaeological, natural, and
			 recreational resources of the Heritage Area;
					(D)the management plan would
			 not adversely affect any activities authorized on Federal or tribal land under
			 applicable laws or land use plans;
					(E)the Secretary has
			 received adequate assurances from the appropriate State, tribal, and local
			 officials whose support is needed to ensure the effective implementation of the
			 State, tribal, and local aspects of the management plan; and
					(F)the local coordinating
			 entity has demonstrated the financial capability, in partnership with others,
			 to carry out the management plan.
					(4)Action following
			 disapproval
					(A)In
			 generalIf the Secretary disapproves the management plan, the
			 Secretary—
						(i)shall advise the local
			 coordinating entity in writing of the reasons for the disapproval; and
						(ii)may make recommendations
			 to the local coordinating entity for revisions to the management plan.
						(B)DeadlineNot
			 later than 180 days after receiving a revised management plan, the Secretary
			 shall approve or disapprove the revised management plan.
					(5)Amendments
					(A)In
			 generalAn amendment to the management plan that substantially
			 alters the purposes of the Heritage Area shall be reviewed by the Secretary and
			 approved or disapproved in the same manner as the original management
			 plan.
					(B)ImplementationThe
			 local coordinating entity shall not use Federal funds authorized to be
			 appropriated by this Act to implement an amendment to the management plan until
			 the Secretary approves the amendment.
					6.Duties and authorities
			 of the secretary
			(a)Technical and financial
			 assistance
				(1)In
			 generalOn the request of the local coordinating entity, the
			 Secretary may provide technical and financial assistance, on a reimbursable or
			 nonreimbursable basis (as determined by the Secretary), to the local
			 coordinating entity to develop and implement the management plan.
				(2)Cooperative
			 agreementsThe Secretary may enter into cooperative agreements
			 with the local coordinating entity and other public or private entities to
			 provide technical or financial assistance under paragraph (1).
				(3)PriorityIn
			 assisting the Heritage Area, the Secretary shall give priority to actions that
			 assist in—
					(A)conserving the
			 significant cultural, historical, archaeological, natural, and recreational
			 resources of the Heritage Area; and
					(B)providing educational,
			 interpretive, and recreational opportunities consistent with the purposes of
			 the Heritage Area.
					(4)Prohibition of certain
			 requirementsThe Secretary may not, as a condition of the
			 provision of technical or financial assistance under this subsection, require
			 any recipient of the assistance to impose or modify any land use restriction or
			 zoning ordinance.
				(b)Evaluation;
			 report
				(1)In
			 generalNot later than 3 years before the date on which authority
			 for Federal funding terminates for the Heritage Area under section 10, the
			 Secretary shall—
					(A)conduct an evaluation of
			 the accomplishments of the Heritage Area; and
					(B)prepare a report with
			 recommendations for the future role of the National Park Service, if any, with
			 respect to the Heritage Area, in accordance with paragraph (3).
					(2)EvaluationAn evaluation conducted under paragraph
			 (1)(A) shall—
					(A)assess the progress of
			 the local coordinating entity with respect to—
						(i)accomplishing the
			 purposes of this Act for the Heritage Area; and
						(ii)achieving the goals and
			 objectives of the approved management plan for the Heritage Area;
						(B)analyze the Federal,
			 State, local, and private investments in the Heritage Area to determine the
			 leverage and impact of the investments; and
					(C)review the management
			 structure, partnership relationships, and funding of the Heritage Area for
			 purposes of identifying the critical components for sustainability of the
			 Heritage Area.
					(3)Report
					(A)In
			 generalBased on the evaluation conducted under paragraph (1)(A),
			 the Secretary shall prepare a report that includes recommendations for the
			 future role of the National Park Service, if any, with respect to the Heritage
			 Area.
					(B)Required
			 analysisIf the report prepared under this paragraph recommends
			 that Federal funding for the Heritage Area be reauthorized, the report shall
			 include an analysis of—
						(i)ways in which Federal
			 funding for the Heritage Area may be reduced or eliminated; and
						(ii)the appropriate time
			 period necessary to achieve the recommended reduction or elimination.
						(C)Submission to
			 congressOn completion of a report under this paragraph, the
			 Secretary shall submit the report to—
						(i)the Committee on Energy and Natural
			 Resources of the Senate; and
						(ii)the Committee on Natural Resources of the
			 House of Representatives.
						7.Relationship to other
			 federal agencies
			(a)In
			 generalNothing in this Act affects the authority of a Federal
			 agency to provide technical or financial assistance under any other law.
			(b)Consultation and
			 coordinationTo the maximum extent practicable, the head of any
			 Federal agency planning to conduct activities that may have an impact on the
			 Heritage Area is encouraged to consult and coordinate the activities with the
			 Secretary and the local coordinating entity.
			(c)Other federal
			 agenciesNothing in this Act—
				(1)modifies, alters, or amends any laws
			 (including regulations) authorizing a Federal agency to manage Federal land
			 under the jurisdiction of the Federal agency;
				(2)limits the discretion of a Federal land
			 manager to implement an approved land use plan within the boundaries of the
			 Heritage Area; or
				(3)modifies, alters, or amends any authorized
			 use of Federal land under the jurisdiction of a Federal agency.
				8.Property owners and
			 regulatory protectionsNothing
			 in this Act—
			(1)abridges the rights of
			 any owner of public or private property, including the right to refrain from
			 participating in any plan, project, program, or activity conducted within the
			 Heritage Area;
			(2)requires any property
			 owner to—
				(A)permit public access
			 (including Federal, tribal, State, or local government access) to the property;
			 or
				(B)modify any provisions of
			 Federal, tribal, State, or local law with regard to public access or use of
			 private land;
				(3)alters any duly adopted
			 land use regulations, approved land use plan, or any other regulatory authority
			 of any Federal, State, or local agency, or tribal government;
			(4)conveys any land use or
			 other regulatory authority to the local coordinating entity;
			(5)authorizes or implies the
			 reservation or appropriation of water or water rights;
			(6)diminishes the authority
			 of the State to manage fish and wildlife, including the regulation of fishing
			 and hunting within the Heritage Area;
			(7)creates any liability, or
			 affects any liability under any other law, of any private property owner with
			 respect to any person injured on the private property;
			(8)restricts an Indian tribe
			 from protecting cultural or religious sites on tribal land; or
			(9)diminishes the trust
			 responsibilities of government-to-government obligations of the United States
			 of any federally recognized Indian tribe.
			9.Authorization of
			 appropriations
			(a)In
			 generalThere is authorized to be appropriated to carry out this
			 Act $10,000,000, of which not more than $1,000,000 may be made available for
			 any fiscal year.
			(b)Cost-sharing
			 requirement
				(1)In
			 generalThe Federal share of the total cost of any activity under
			 this Act shall be not more than 50 percent.
				(2)FormThe
			 non-Federal contribution—
					(A)shall be from non-Federal
			 sources; and
					(B)may be in the form of
			 in-kind contributions of goods or services fairly valued.
					10.Termination of
			 financial assistanceThe
			 authority of the Secretary to provide financial assistance under this Act
			 terminates on the date that is 15 years after the date of enactment of this
			 Act.
		
	
		June 16, 2008
		Reported with an amendment
	
